Citation Nr: 1215300	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  11-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from September 1958 to September 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim is now under the jurisdiction of the RO in Fargo, North Dakota.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The now reopened service connection claim for a low back disorder is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a letter dated in December 1999, the RO denied the Veteran's claim of service connection for a low back injury; the Veteran was notified of this decision and of appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

2.  The evidence added to the record since the December 1999 RO determination is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection.






CONCLUSION OF LAW

Subsequent to the final December 1999 RO determination, new and material evidence has been received to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's application to reopen his claim in this case, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claim previously denied by the RO in December 1999.  Thus, further discussion concerning those requirements is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The claim for service connection for a low back disorder was most recently finally denied by the RO in December 1999.  The evidence of record at that time included the Veteran's pre-induction and induction examinations dated, respectively, in March and September 1958.  Both examinations revealed a normal spine.  Back trouble was also denied in accompanying reports of medical history completed at the time of the above-mentioned 1958 examinations.  During service, in November 1958, the Veteran was seen (see health record) for complaints of low back pain.  He was afforded 30 minutes of heat treatment; a diagnosis was not provided.  The Veteran's June 1960 separation examination was normal.

Following service, in April 1989, the Veteran submitted a claim seeking service connection for a back injury.  He asserted that he slipped on a wet floor while on "KP" [kitchen patrol] at Fort Hood, Texas.  He added that, in 1958 or 1959, he slipped while putting five gallon milk cartons into a dispensary unit.  

Post service private medical records, first dated in 1988, show that the Veteran was afforded back-related treatment.  A February 1988 treatment record shows that the Veteran was seen for his back on a follow up basis following an accident; neither the circumstances of, or the date on which the accident occurred, was described.  He complained of back spasms.  Examination was within normal limits, and a diagnosis of resolving muscle spasm was provided.  A March 1988 treatment record shows that the Veteran was seen for back pain; Flexeril was prescribed.  A December 1988 treatment record shows that the Veteran was seen for back complaints following his slipping on a fire truck.  Examination showed that the Veteran's back was objectively and completely within normal limits.  He again complained of back pain in February 1989.

A letter from a private massage therapist, received in April 1989, shows that the therapist asserted that she had treated the Veteran in January 1988, at which time the Veteran was unable to get off the floor due to back spasms.  

The RO in June 1989 denied the Veteran's claim for a back injury finding that a low back condition treated during service was acute and transitory, and that the condition had completely resolved.  The RO added that a post service low back injury incurred in 1988 was not etiologically or related in any way to the low back complaints made by the Veteran in service.  The Veteran was notified of this decision in June 1989, but did not express disagreement with the decision.  

The Veteran sought to reopen his low back claim in September 1999 (see VA Form 21-4138).  The RO informed him by letter of October 1999 that his claim had been previously denied in June 1989, and that new and material evidence was needed for him to reopen it.  He was provided notice of the definition of new and material evidence as set out in 38 C.F.R. § 3.156.  He did not respond.  Later, by means of a December 1999 letter, the RO informed the Veteran that as new and material evidence had not been submitted his claim was denied.  Again, he did not express disagreement with this finding.  

The Veteran again sought to reopen his claim in August 2010.  See VA Form 21-4138.  He again claimed to have injured his back during KP duty.  With this claim to reopen the Veteran included a photocopy of a letter dated in November 1958, which he asserts he mailed to his mother.  In the letter he claims to have hurt his back during KP duty a couple of weeks earlier.  This, parenthetically notes the Board, is before the date of the above-mentioned service treatment record dated in November 1958 showing treatment provided him for back pain.

Pertinent evidence associated with the claims folder since the December 1999 RO letter denying the Veteran's claim includes a May 2010 letter from the Veteran's wife.  She wrote that after the Veteran returned from his military service they started to date.  She mentioned he was having back problems at that time, and that he had told her he hurt his back in the military.  The Veteran's wife also mentioned that several times he needed to sleep on the floor due to back pain, and that he had lost many years of work due to his back problems.  

As the previous final denial of service connection was premised on a finding that the Veteran's low back problems were, in pertinent part, the result of a low back injury in 1988 and therefore not etiologically or otherwise related in any way to in-service low back complaints, for evidence to be new and material (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to relate to a current low back disorder being linked to service on some basis.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the December 1999 RO letter (which followed the April 1989 RO rating decision which first denied service connection and includes the reasons and bases for the denial of the claim) and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a low back disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that the lay statement by the Veteran's wife, in which she attests that the Veteran essentially suffered from back-related problems since his service separation is material because this statement, together with arguments proffered by the Veteran himself, relate to the Veteran having had back problems since his service separation in 1960, and not since the incurrence of a 1988 post service accident.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, as this new evidence, presumed to be credible, is related to unestablished facts of the Veteran having suffered from back problems since his service separation.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

Having received new and material evidence to reopen a claim of entitlement to service connection for low back disorder, the appeal is granted to this extent only.


REMAND

The reopening of the claim of service connection for low back disorder triggers certain duty to assist provisions of the VCAA, which must be met prior to de novo review of the claim.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

The medical record includes scant information pertaining to the Veteran's currently-claimed low back disorder.  The Veteran is not shown to have been provided a VA examination concerning his lumbar spine.  As noted, the Veteran has asserted that his claimed lumbar spine disorder is related to his involvement in an in-service accident.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Ascertaining whether the Veteran currently has a lumbar spine disability which was related to his active military service is best resolved by obtaining a competent medical opinion.  Under the VCAA, VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

In view of the foregoing, this matter is REMANDED to the RO for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should undertake to schedule the Veteran for a VA examination to determine the nature and likely etiology of any diagnosed lumbar back disorder(s).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post service medical records.  The examiner should review the relevant evidence in the claims folder, examine the Veteran, and render a medical opinion on the following question:  

Is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's diagnosed lumbar spine disorder, if present, was causally related to his active service or any incident therein, including his involvement in an in-service accident?

In offering any opinion, the examiner should specifically address the above-discussed medical evidence, as well as the post-service treatment records.

The examination report should contain medical history and clinical findings, and a rationale for medical conclusions rendered.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  The Veteran is hereby notified that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO must take appropriate corrective action.

4.  Following completion of all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


